NOTICE: All slip opinions and orders are subject to formal revision
and are superseded by the advance sheets and bound volumes of the
Official Reports. If you find a typographical error or other formal
error, please notify the Reporter of Decisions, Supreme Judicial
Court, John Adams Courthouse, 1 Pemberton Square, Suite 2500, Boston,
MA, 02108-1750; (617) 557-1030; SJCReporter@sjc.state.ma.us


SJC-11594

                  M. DAVID COHEN   vs.   SHELLEY COHEN.



      Middlesex.        October 9, 2014. - February 23, 2015.

 Present:   Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                            Hines, JJ.


Uniform Interstate Family Support Act. Contempt. Divorce and
     Separation, Foreign judgment, Child support, Attorney's fees.
     Probate Court, Jurisdiction. Jurisdiction, Child support,
     Probate Court. Parent and Child, Child support.



     Registration for enforcement of a foreign order of support filed
in the Middlesex Division of the Probate and Family Court Department
on March 31, 2004.

     A complaint for contempt was heard by Randy J. Kaplan, J.

     After review by the Appeals Court, the Supreme Judicial Court
granted leave to obtain further appellate review.

     Anna S. Richardson for the father.


     DUFFLY, J.    This case requires that we resolve the extent to

which the Probate and Family Court has subject matter jurisdiction

to enforce or modify a support order issued by a California court

in connection with proceedings dissolving the marriage of M. David
                                                                    2

Cohen (father) and Shelley Cohen (mother).    After the parties

separated in 1999, a Los Angeles County Superior Court entered a

judgment establishing monthly child and spousal support payments

payable by the father to the mother.    The father moved to

Massachusetts in 2002.   In 2004, the California support order was

registered in the Probate and Family Court, upon request of the Los

Angeles County Department of Child Services (California CSSD).

Pursuant to the Uniform Interstate Family Support Act (UIFSA), which

has been adopted by both California and Massachusetts, Massachusetts

courts thus acquired jurisdiction to enforce the support order.   See

Cal. Fam. Code, §§ 4900, 4950, 4951 (West 2013); G. L. c. 209D,

§§ 6-601, 6-602.    The child support division of the Massachusetts

Department of Revenue (DOR), acting on behalf of the mother,

initiated contempt proceedings against the father in the Probate and

Family Court, and a Probate and Family Court judge subsequently

issued multiple orders that sought to enforce the California support

order.   The orders incorporated the parties' stipulated agreements,

which, inter alia, obligated the father to pay the child's uninsured

medical expenses and to contribute to her college education costs;

neither of these items had been included in the order of the

California court.   In 2010, a Probate and Family Court judge found

the father in contempt for having failed to make payments in the

amounts agreed toward support arrears, to pay the agreed share of
                                                                      3

the child's college costs and her uninsured medical expenses, and

to pay previously-awarded attorney's fees and costs incurred by the

mother in seeking enforcement.   The father challenges the

jurisdiction of the court to enter this judgment.

     We conclude that, in the circumstances of this case, the

jurisdiction of the Probate and Family Court was limited to

enforcement of the California support order, and that the parties'

stipulated agreements did not extend the jurisdiction of the Probate

and Family Court to modify the California support order.     To the

extent the Probate and Family Court orders modify the California

support order, they are therefore void, and the court accordingly

had no authority to enforce these orders or to find the father in

contempt for failing to comply with them.      The Probate and Family

Court nonetheless retained jurisdiction to continue to enforce the

California child support and spousal support order, at least until

the father returned to live in California and California resumed

enforcement.   The Probate and Family Court judge therefore had

authority to hold the father in contempt for failing to comply with

orders that he pay the mother's attorney's fees and costs incurred

in connection with enforcement of the California order.

     Background and prior proceedings.    1.    California

proceedings.   The father and the mother lived in Los Angeles with

their daughter.   After a lengthy marriage, the parties separated in
                                                                     4

1999, and a Los Angeles County Superior Court ordered the father to

pay the mother monthly payments for child and spousal support.1   The

father relocated to the Boston area in January, 2002, while the mother

and child remained in California.    Arrearages accumulated, and, in

February, 2003, the California CSSD transmitted to the child support

enforcement division of the DOR the first of two requests for

registration of the California support order.     This transmittal

sought enforcement in Massachusetts through income withholding,

pursuant to G. L. c. 209D, § 6-602 (a).2   In June, 2003, a "judgment

of dissolution of marriage" entered in the Los Angeles County

Superior Court that increased the father's monthly child support

obligation to $1,035, and his spousal support to $600; the judgment

also reserved jurisdiction over arrearages.

     In March, 2004, on request of the California CSSD, the 2003

California support order was registered in the Probate and Family

Court, giving the Massachusetts court authority to enforce the


     1
       The order obligated David Cohen (father) to pay monthly to
Shelley Cohen (mother) $178 in child support, $280 for the child's
special education therapy, and $477 in spousal support.
     2
       The record does not indicate whether the father's wages were
attached. The record on appeal includes a copy of an "audit" created
by the Los Angeles County Department of Child Services (California
CSSD), setting forth the monthly support obligation and the amounts
paid toward that obligation. This document reflects that no
payments for child support or spousal support were made for the period
from February, 2001, through July, 2004, and that payments were made
only sporadically prior to and after that period.
                                                                       5

California support order.    See G. L. c. 209D, §§ 6-601 to 6-603.   The

child support enforcement transmittal document stated that

registration was "for enforcement only" and for "collection of

arrears."

     2.     Massachusetts proceedings.    On March 31, 2004, the DOR

initiated contempt proceedings on behalf of the mother against the

father in the Probate and Family Court.    Each represented by counsel,

the parties reached an agreement and, in June, 2005, a Probate and

Family Court judge issued a stipulated order reflecting that

agreement.     The stipulated order required the father to make a lump

sum payment and further weekly payments to reduce all spousal and

child support arrears; to pay one-third of the child's college costs;

and to pay the mother's attorney's fees.3     The stipulation included

the father's "acknowledge[ment] that he is earning less than he is

capable [of] and will forthwith commence a job search to obtain

employment commensurate with his education and experience."

     In October, 2006, the mother filed another complaint for

contempt.4    In December, 2006, the father was found in contempt for,


     3
       The record does not indicate the method used to determine the
amount in arrears, but the amount appears to include arrears
accumulated after the father relocated to Massachusetts.
     4
       According to the Probate and Family Court docket sheet, the
mother also had filed a complaint for contempt in September, 2005;
the parties entered into stipulations on that complaint in November
and December, 2005; and a judgment of contempt entered in April, 2006.
                                                                     6

among other things, his failure to pay his agreed contribution to

the child's college expenses and uninsured medical expenses.5

Another order issued in May, 2007, incorporating a four-page written

stipulation of the parties.   In that stipulation, the father agreed

that he was guilty of contempt for having failed to pay "child

support."   The order required, among other things, that the father

"continue to pay $150 per week toward the child support arrears,"

and that he reimburse the mother for attorney's fees and costs,

"including travel incurred as a result of the hearing" that day.6   The

written stipulation provided that the father would "focus his efforts

on his new employment," and resign from involvement in all but one

specific nonprofit organization.

     In February, 2009, the DOR informed the father that the



Copies of these documents are not included in the record submitted
by the father, and the mother neither submitted a brief nor appeared
at argument before us. The Probate and Family Court judge's
decisions, however, provide detail concerning the facts at issue,
including the judge's findings on the amounts of arrears and the
father's ability to make the stipulated payments to reduce those
arrears.
     5
       The December, 2006, order finds the father in contempt for
having failed to pay $26,230 for the child's medical expenses
incurred in 2006. While the record does not include an order
requiring the father to pay health care costs, in a memorandum in
support of the father's motion for relief from judgment, the father's
attorney states that "healthcare costs were added to the agreement
by stipulation of the parties."
     6
       The costs were $1,750. The amount of attorney's fees was to
be established at a later hearing.
                                                                   7

California CSSD had requested that the DOR close its case against

him, because the California CSSD was then garnishing the father's

Social Security payments.7    In June, 2009, the mother filed another

complaint for contempt.    Nothing in the record suggests that, prior

to the filing of the mother's complaint in 2009, the Probate and

Family Court was notified of the request by the California CSSD to

DOR, or asked by any party, agency, or California court to cease

enforcement efforts.8     A Probate and Family Court judge found the

father in contempt for failure to pay $26,940.60 in child support,

$54,432 in spousal support, $24,000 towards the child's college

education, the child's uninsured medical expenses in the amount of

     7
       In a February, 2009, letter to the father, the Massachusetts
Department of Revenue (DOR) stated that it had "end-dated [his]
support obligation" and "purged [his] arrears balance." The letter
noted, "For as long as you live in the Commonwealth, there is always
the possibility that we may become involved in your CCS case in the
future." In a September, 2009, letter responding to an inquiry from
the father, the DOR explained that, although it had closed the
father's child support case, "[a]ny and all existing court orders
remained in place . . . . Closing our case just meant that DOR was
no longer taking action to enforce or collect the debt."
     8
       Indeed, in June, 2011, a Los Angeles County Superior Court
judge ruled:

     "[The father] has twice been found guilty of contempt for
     failure to pay spousal and child support [in Massachusetts]
     . . . , substantial arrears still exist and, therefore, . . .
     the convicted defendant cannot seek modification of the spousal
     support award until the contempt is purged. . . . California's
     assumption of jurisdiction regarding spousal support is not
     intended to and does not deprive Massachusetts of ongoing
     jurisdiction to enforce its own orders."
                                                                      8

$26,230, and the mother's legal fees and costs incurred in connection

with prior and then-pending enforcement proceedings.    A judgment of

contempt entered on September 22, 2010, dated May 26, 2010,9

established a schedule of monthly payments to be made toward these

arrears.    In August, 2010, the father sought relief from that

judgment pursuant to Mass. R. Civ. P. 60 (b) (4), 365 Mass. 828

(1974).10   The motion was denied later that month.    In December,

2010, the father returned to California.

     Discussion.   We note as a preliminary matter that the father

did not challenge the jurisdiction of the Probate and Family Court

concerning the support orders, nor its authority to hold him in

contempt for violation of those orders, prior to this appeal.

Nonetheless, "a party has the right to raise subject matter

     9
       The father also was found in contempt for his continued
involvement in nonprofit organizations and was ordered to resign from
his membership in several of those organizations. The father makes
no claim that this portion of the judgment was not within the
jurisdiction of the Probate and Family Court, and we do not address
his other claim, raised for the first time on appeal, regarding this
portion of the order.
     10
        Also in June, 2010, the Los Angeles County Superior Court
notified the parties that it would hold a hearing for a "determination
of arrears." The parties informed the Probate and Family Court judge
who had issued the judgment of that pending hearing, and on August
23, 2010, the judge issued an order stating that "Massachusetts will
assume sole jurisdiction over this matter." In June, 2011, a Los
Angeles County Superior Court judge ruled, "As both the initiating
[S]tate and now both parties' [S]tate of residence, California has
jurisdiction to issue spousal support orders. The Massachusetts
court cannot preclude otherwise appropriate jurisdiction by court
order."
                                                                       9

jurisdiction at any time."     ROPT, Ltd. Partnership v. Katin, 431
Mass. 601, 607 (2000).     A claim that a court lacks subject matter

jurisdiction cannot be waived.    See Harker v. Holyoke, 390 Mass. 555,

559 (1983), quoting Litton Business Sys. v. Commissioner of Revenue,

383 Mass. 619, 622 (1981) ("Subject matter jurisdiction cannot be

conferred by consent, conduct or waiver"); Mass. R. Civ. P. 60 (b)

(4).

       1.   Uniform Interstate Family Support Act.   "UIFSA aims to cure

the problem of conflicting support orders entered by multiple courts,

and provides for the exercise of continuing, exclusive jurisdiction

by one tribunal over support orders."      Child Support Enforcement

Div. of Alaska v. Brenckle, 424 Mass. 214, 218 (1997) (Brenckle).

UIFSA establishes continuing, exclusive jurisdiction in the State

issuing a support order, so as to ensure that the issuing State is

the only State with jurisdiction to modify its order absent

specified, narrow circumstances.      G. L. c. 209D, § 6-611 (a)

(1)-(2).     Every State appears to have adopted some version of UIFSA.

See Annot., Construction and Application of Uniform Interstate

Family Support Act, 90 A.L.R. 5th 1 (2001).     Cf. 42 U.S.C. § 666(f)

(2012) (requiring States to adopt UIFSA in order to access Federal

funding for child support enforcement).

       "Under UIFSA, once one court enters a support order, no other

court may modify that order for as long as the obligee, obligor, or
                                                                   10

child for whose benefit the order is entered continues to reside

within the jurisdiction of that court unless each party consents in

writing to another jurisdiction."     Brenckle, supra at 218.    See

G. L. c. 209D, §§ 2-205 (a),11 6-611 (a) (1)-(2).12   See also Draper


     11
       General Laws c. 209D, § 2-205 (a), provides that the issuing
State retains continuing, exclusive jurisdiction:

          "(1) as long as [the State issuing the order] remains the
     residence of the obligor, the individual obligee, or the child
     for whose benefit the support order is issued; or

          "(2) until [each party has] filed written consents . . .
     with the tribunal of [the issuing State] for a tribunal of
     another [S]tate to modify the order and assume continuing,
     exclusive jurisdiction."

See Cal. Fam. Code § 4909 (West 2013), which contains virtually
identical language.
     12
          General Laws c. 209D, § 6-611 (a) (1)-(2), provides:

          "After a child support order issued in another [S]tate has
     been registered in the [C]ommonwealth, the responding tribunal
     of the [C]ommonwealth may modify that order only if . . . it
     finds that . . .

          "(i) the child, the individual obligee, and the obligor
     do not reside in the issuing [S]tate;

          "(ii) a petitioner who is a nonresident of the
     [C]ommonwealth seeks modification; and

          "(iii) the respondent is subject to the personal
     jurisdiction of the tribunal of the [C]ommonwealth; or

          ". . . each of the parties who are individuals has filed
     a written consent in the issuing tribunal for a tribunal of the
     [C]ommonwealth to modify the support order and assume
     continuing, exclusive jurisdiction over such order."
                                                                  11

v. Burke, 450 Mass. 676, 679 (2008); Peddar v. Peddar, 43 Mass. App.

Ct. 192, 194-195 (1997); C.P. Kindregan, M. McBrien, & P.A.

Kindregan, Family Law and Practice, § 30.6, at 255 (4th ed. 2013).

The written consent must be filed in the issuing tribunal.      G. L.

c. 209D, § 6-611 (a) (1)-(2).

     Here, California issued the original support order.   The mother

and child remained residents of California throughout the

Massachusetts proceedings, and there is no indication that the

parents filed with the California court their written consent to

grant a Massachusetts court authority to modify the order issued by

the California court.   In these circumstances, California remains

the State of continuing, exclusive jurisdiction and accordingly is

the only State with jurisdiction to modify its support order.    See

Klingel v. Reill, 446 Mass. 80, 84 (2006), citing G. L. c. 209D,

§ 2-205 (c) (responding tribunal can modify support order only if

issuing State "has, for some reason, lost its exclusive

jurisdiction"); C.P. Kindregan & P.A. Kindregan, Massachusetts

Domestic Relations Rules and Statutes Annot., § 7.6(11), Comment to

G. L. c. 209D, § 6-611 (2014) (discussing "UIFSA philosophy that no

other [S]tate should modify an order of another [S]tate which has




See Cal. Fam. Code § 4960 (West 2013), which contains virtually
identical language.
                                                                    12

continuing, exclusive jurisdiction").13

     a.   Enforcement of California's order.    To enforce judgments

against a party who has moved from an issuing State that has

continuing, exclusive jurisdiction to a second State, an issuing

State may register an order for enforcement in the second State.   See

G. L. c. 209D, § 6-601.   Once such an order is registered in the

Probate and Family Court, that court becomes the "responding

tribunal," and is "limited to recognizing and enforcing the order

of the other [S]tate [because] under UIFSA[,] conceptually, the

responding [S]tate is enforcing the law of another [S]tate"

(quotations and citation omitted).   C.P. Kindregan & P.A. Kindregan,

Massachusetts Domestic Relations Rules and Statutes Annotated,

     13
       The Full Faith and Credit for Child Support Orders Act,
28 U.S.C. § 1738B(e) (2012), likewise does not extend the
jurisdiction of the Probate and Family Court to modification of a
California court's support order. In relevant part, that statute
provides:

          "A court of a State may modify a child support order issued
     by a court of another State if --

          "(1) the court has jurisdiction to make such a child
     support order pursuant to subsection (i); and

          "(2)(A) the court of the other State no longer has
     continuing, exclusive jurisdiction of the child support order
     because that State no longer is the child's State or the
     residence of any individual contestant; or

          "(B) each individual contestant has filed written consent
     with the State of continuing, exclusive jurisdiction for a court
     of another State to modify the order and assume continuing,
     exclusive jurisdiction over the order."
                                                                      13

§ 7.6(3), Comment to G. L. c. 209D, § 6-603 (2014).

     Thus, although the Probate and Family Court did not have

jurisdiction to modify the California court's support order, it did

retain jurisdiction to enforce that order.14    California's support

order was registered for enforcement in the Commonwealth when the

California CSSD transmitted a request to the DOR that was then entered

on the Probate and Family Court docket.    The transmittal specified

that the Probate and Family Court could exercise jurisdiction over

the California court's order "for enforcement only."      See G. L.

c. 209D, § 6-602.

     b.   Modification of California's order.   The judgment entered

on September 22, 2010, dated May 26, 2010, held the father in contempt

for his failure to comply with earlier orders and judgments that had

entered in the Probate and Family Court beginning in 2009.      The

father contends that portions of the orders constituted

modifications of the California order, and that the Probate and

Family Court did not have jurisdiction to modify the California


     14
        Although the Probate and Family Court judge could, in the
absence of any motion to dismiss brought during the proceedings,
exercise jurisdiction as the judge did here, we note that where orders
of the Probate and Family Court and a California court conflict, the
California court's orders control. G. L. c. 209D, § 2-207 (b) ("If
a proceeding is brought under this chapter and two or more child
support orders have been issued by tribunals of the [C]ommonwealth
or another [S]tate . . . [1] if only one of the tribunals would have
continuing, exclusive jurisdiction under this chapter, the order of
such tribunal shall control and be so recognized").
                                                                   14

support order.    UIFSA does not define "modification," but, "where

UIFSA is silent, the [Full Faith and Credit for Child Support Orders

Act, 28 U.S.C. § 1738B (2012),] may help fill any gaps."      Spencer

v. Spencer, 10 N.Y.3d 60, 66 (2008).    Section 1738B(b) of that

statute defines modification as "a change in a child support order

that affects the amount, scope, or duration of the order and modifies,

replaces, supersedes, or otherwise is made subsequent to the child

support order."

     In this case, the California support order provided that the

father's child support obligations would end essentially when the

child completed twelfth grade or attained the age of nineteen,15 and

was silent on the issue of the costs of the child's college education

and her uninsured medical expenses.    The California Legislature,

however, has expressly limited child support to minor children, or

through the completion of high school for a child under age nineteen

who is residing with a parent and attending school full-time.16   The


     15
       The order stated that child support payments were to continue
"until the minor child reaches majority, dies, marries, becomes
self-supported, emancipates or until further order of Court,
whichever first occurs."
     16
        The California legislature "expressly contemplated that
Civil Code [§] 196 would only apply to minors and that to the extent
that an obligation devolves upon a parent to provide education to
an adult child, it is limited to the completion of a high school
education." Jones v. Jones, 179 Cal. App. 3d 1011, 1017 (1986). The
California support order provides that, "Pursuant to Civil Code
[§] 196.5, child support shall continue as set forth above and extend
                                                                   15

Probate and Family Court judgment of contempt appears to have

required the father to continue to pay child support beyond the

child's attaining the age of nineteen, thereby affecting the duration

of child support.   The judgment also required the father to pay

$24,000 toward the child's college education costs and $26,230 toward

the child's uninsured medical expenses; these obligations constitute

modifications of the California court's support order because they

affected the amount, scope, and duration of support and were made

subsequent to the order.   These impermissible modifications of the

California order exceeded the jurisdiction of the Probate and Family

Court.

     c.   Effect of impermissible modification.   As stated, prior to

this appeal, the father had not challenged the jurisdiction of the

Probate and Family Court to issue such orders, nor its authority to

hold him in contempt for violation of those orders. Nonetheless,

"[w]here a court lacks subject matter jurisdiction, the judgment is

void and time limitations for raising the issue are inapplicable."

ROPT, Ltd. Partnership v. Katin, 431 Mass. at 605.   See Mass. R. Civ.

P. 60 (b) (4).



as to any unmarried child who has attained the age of [eighteen],
is a full-time high-school student, and resides with a parent until
such time as he or she completes the [twelfth] grade or attains the
age of [nineteen,] whichever first occurs." Although California
Civil Code § 196.5 has been repealed, essentially the same language
appears in Cal. Fam. Code § 3901 (West 2013).
                                                                   16

     Rule 60 (b) "strikes a balance between serving the ends of

justice and preserving the finality of judgments," and "may not be

used as a substitute for a timely appeal" (citation omitted).   Harris

v. Sannella, 400 Mass. 392, 395 (1987).   See Harker v. Holyoke, 390
Mass. at 558 ("If we were to permit such an attack as a general rule,

the finality of judgments would be substantially impaired").

Therefore, "when a court has rendered final judgment in a contested

action, a party may not litigate that court's subject matter

jurisdiction except in certain circumstances."   Matter of Dugan, 418
Mass. 185, 186 (1994).   One such circumstance is when "[a]llowing

the judgment to stand would substantially infringe the authority of

another tribunal or agency of government."   Restatement (Second) of

Judgments § 12 (1982).

     Permitting enforcement of those portions of the Probate and

Family Court's orders that modify the California order not only would

infringe on the authority of the California courts, which have

continuing, exclusive jurisdiction, but also would upset a carefully

constructed uniform set of laws adopted in all fifty States.      See

Scanlon v. Witrak, 110 Wash. App. 682, 686 (2002) (allowing rule 60

[b] motion where Georgia had continuing, exclusive jurisdiction

under UIFSA and Washington State court had modified Georgia child

support order).   Cf. In re Marriage of Mitchell, 181 Ill. 2d 169,

174-176 (1998) (erroneous order that expressed child support
                                                                   17

payments as percentage of income was in violation of statute, but

was voidable, not void, in part because it was purely State matter

and did not "implicate the authority of another tribunal" [citation

omitted]).

     Because the Probate and Family Court had no jurisdiction to

modify the California support order, the portions of the orders that

required the father to pay child support for a period beyond that

established by the California court, part of the child's college

education costs, and the child's uninsured medical expenses were

void.     The father, therefore, could not be found in contempt for

violating the void portions of those orders.   Cf. Kendall v. Kendall,

340 S.W.3d 483, 501, 503-504 (Tex. App. 2011) (when reviewing

collateral attack, court will limit "review to determining whether

the record affirmatively and conclusively negates existence of

jurisdiction" to modify support order of State that had continuing,

exclusive jurisdiction, and will not consider "whether court

otherwise erred in rendering its judgment").     The judgment of

contempt is enforceable insofar as it concerns portions of the orders

that enforced the terms of the California support order.

     2.    Attorney's fees and costs.   The father also was adjudged

in contempt for his failure to pay attorney's fees of $6,930 that

had been awarded to the mother, and costs of $2,370 that had been

incurred in connection with the mother's travel to Massachusetts to
                                                                   18

attend court proceedings.   The father apparently has not paid these

fees and costs.   The judgment also ordered the father to pay

additional attorney's fees and costs incurred by the mother in

pursuing the 2009 complaint for contempt.

     Under UIFSA, the responding tribunal may award attorney's fees

and costs against an obligor if "an obligee prevails."      See G. L.

c. 209D, § 3-313 (b).17   Cf. Arnell v. Arnell, 416 S.W.3d 188, 201

(Tex. App. 2013) (affirming award of attorney's fees to obligee under

UIFSA where court registered and enforced foreign judgment).      The

imposition of attorney's fees and costs is an appropriate mechanism

for enforcement of the California order, and part of the enforcement

power of the Probate and Family Court as the responding tribunal.

     The father does not argue that the Probate and Family Court

lacked jurisdiction to award attorney's fees, but only that the Court

erred in awarding fees in this case.    The father contends, without

record support and, indeed, without pointing to any purportedly

improper fee, that the attorney's fees and costs awarded were

     17
        An order registered in the Commonwealth that issued in another
State "is enforceable in the same manner and is subject to the same
procedures as an order issued by a tribunal of the [C]ommonwealth."
G. L. c. 209D, § 6-603 (b). Because the father did not contest the
validity or enforcement of California's order, as he was entitled
to do under G. L. c. 209D, § 6-607 (a), the registered order could
"be enforced by all remedies available under the laws of the
[C]ommonwealth." G. L. c. 209D, § 6-607 (b). See also G. L.
c. 209D, § 3-305 (a)-(e) (setting forth duties and powers of
responding tribunal including power to award reasonable attorney's
fees as well as other fees and costs).
                                                                   19

incurred in connection with improper efforts to modify the California

support order.   We analyze this claim pursuant to Mass. R. Civ. P.

60 (b) (6), which permits granting relief from a judgment for "any

other reason justifying relief."    Relief under this provision is

available only in "extraordinary circumstances."     Sahin v. Sahin,

435 Mass. 396, 406 (2001).    Because the Probate and Family Court's

enforcement powers under UIFSA include the authority to award

attorney's fees and costs, and because the father has not included

in the record anything that indicates how the judge arrived at the

fee award, the components of that award, or that any portion of the

fee award pertains to fees incurred in conjunction with efforts

directed toward the impermissible modifications, the father has not

established the extraordinary circumstances that would justify such

relief.18

     Conclusion.   The judgment of contempt is vacated.    The matter

is remanded for entry of a judgment consistent with this opinion,

holding the father in contempt and obligating payment only for his

failure to comply with such portions of the Probate and Family Court's

orders that enforced the California child and spousal support order,


     18
       We note that the extensive litigation in this case arose as
a result of the father's chronic nonpayment of his support
obligations, and that, in her efforts to obtain child and spousal
support payments owed, the mother apparently was required to expend
significant amounts on private investigators and travel to
Massachusetts.
                                                           20

and the fees and costs associated with such enforcement.

                                   So ordered.